SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District, of New York, and was argued by counsel.
*79ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it her°by is affirmed substantially for the reasons stated in Judge Parker’s Memorandum Decision and Order dated December 8, 2000. Although it would have been far preferable for the trial court to give a standard reasonable-doubt instruction, we cannot conclude that the charge given, viewed as a whole, would have misled the jury to return a verdict of guilt on less than the required quantum of proof.
We have considered all of petitioner’s contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.